Larremobe, C. J.,
(concurring.) This is an appeal from an order denying an application made by plaintiff for a commission to take the testimony of two advocates in active legal practice in the republic of Colombia, as experts. It was conceded on the argument that the object of such examination was to prove a certain statute law alleged to have been in operation in *122the United States of Colombia, (which government since has been merged into the present republic of Colombia,) and the interpretations of such statute made and accepted by the courts of such foreign country. Section 942 of the Code provides a simple manner of proving foreign statutes by officially printed copies. The learned counsel for appellant argues that the law does not restrict him to such form of proof, and further contends that he should not be so limited, because there is nothing to show that printed copies of the law in force when'the accident occurred exist. Undoubtedly the learned judge did, in effect, presume that printed copies were obtainable; but we think it was not error for him to entertain such presumption, under the circumstances disclosed, in a matter addressed to his discretion. Section 888 is not mandatory, but the discretion granted by it is to be exercised with the greatest latitude, and always in the interests of substantial justice. Nevertheless the judge was not precluded from considering that, in the present state of civilization, most governments officially print their statutes, and of supposing such to be the fact here, as there-was no allegation in the papers, or suggestion on the argument, to the contrary. On the basis that the proof could be made under section 942, we think it was a proper exercise of discretion not to put the parties to the trouble and expense of any other form of procedure. On the question of the alleged interpretation of the statute by the courts of Colombia, we think the rule well settled that the evidence of the proposed witnesses would be "incompetent if obtained. Bank v. Boardman, 47 Hun, 142, and cases there cited. It would have been an unwise exercise of discretion to grant plaintiff a commission to take evidence which, on her own showing, would certainly have been inadmissible. The order should be affirmed, with costs.'